

114 SRES 487 ATS: Commemorating the 100th anniversary of the Reserve Officers' Training Corps program of the Army.
U.S. Senate
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 487IN THE SENATE OF THE UNITED STATESJune 9, 2016Mrs. Ernst submitted the following resolution; which was considered and agreed toRESOLUTIONCommemorating the 100th anniversary of the Reserve Officers' Training Corps program of the Army.
	
 Whereas June 3, 2016, marks the 100th anniversary of the Reserve Officers' Training Corps program of the Army (referred to in this preamble as Army ROTC);
 Whereas Congress established Army ROTC and the Naval Reserve Officer Training Corps in the Act of June 3, 1916 (39 Stat. 166, chapter 134) (commonly known as the National Defense Act of 1916);
 Whereas the Army has commissioned more than 650,000 officers from Army ROTC; Whereas Army ROTC serves as a critical component for the training of men and women to take command, protecting the national security of the United States and way of life of individuals in the United States;
 Whereas Army ROTC produces the next generation of innovative and adaptive leaders while providing those leaders with essential collegiate educational opportunities;
 Whereas Army ROTC commissioned 5,536 officers in 2014; Whereas Army ROTC produced 21 4-star generals between 2000 and 2016;
 Whereas Army ROTC is available at nearly 1,000 institutions of higher education across all 50 States and all territories;
 Whereas the Army has included in Army ROTC programs such as the Green to Gold and Simultaneous Membership programs to allow an enlisted member of the Army to gain a college education and become an officer of the Army;
 Whereas women have been an integral part of Army ROTC since academic year 1972–1973; and Whereas Army ROTC serves as a way for an individual to gain a college education and serve the United States: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)the Reserve Officers' Training Corps program of the Army (referred to in this resolving clause as Army ROTC) continues to train the next generation of military leaders, who are well-equipped to defeat existing enemies of the United States and those enemies that may emerge in the future;
 (2)the Senate is encouraged by the quality of leaders that Army ROTC has and will continue to produce; and
 (3)as of the date of adoption of this resolution, Army ROTC produces more Army officers than any other source.